Citation Nr: 0920774	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  04-28 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for normal pressure 
hydrocephalus.  

2.  Entitlement to service connection for petit mal seizures.  

3.  Entitlement to service connection for organic brain 
syndrome.  

4.  Entitlement to service connection for dementia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran allegedly had active service from March 1966 to 
July 1969 and subsequent service, including on active duty 
for training and inactive duty training, in the Naval 
Reserve.  

These claims came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  This matter was remanded in August 2005 
and March 2006.  A review of the record shows that the RO has 
complied with all remand instructions to the extent possible.  
Stegall v. West, 11 Vet. App. 268 (1998).

In November 2005, the Veteran testified in support of his 
claims at a videoconference hearing held before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A September 2007 statement by the Veteran reflects that the 
Veteran is receiving Social Security disability benefits.  
The record does not reflect an attempt by VA to secure copies 
of the SSA determinations pertaining to the claimant or the 
medical records considered in conjunction with those 
determinations.  

In Murincsak v. Derwinski, 2 Vet. App. 363 (1992) the U.S. 
Court of Appeals for Veterans Claims (Court) held, in 
essence, that records pertaining to SSA disability claims in 
possession of SSA are constructively in possession of VA (See 
38 C.F.R. § 3.201), and that if VA does not seek to secure 
such records from SSA, it violates its duty to assist the 
claimant under 38 U.S.C.A. § 5107(a).  Memorandum decisions 
of the Court and Joint Motions by the parties endorsed by the 
Court have consistently adhered to this precedent.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should secure from SSA copies of 
their determinations on the Veteran's claim 
for SSA disability benefits, as well as 
copies of the medical records considered in 
conjunction with those determinations.  

2.  Then the RO should readjudicate the 
matters on appeal.  If the claims remain 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the claimant and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




